Filed 10/8/20 In re J.T. CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE

In re J.T., A Person Coming                                 B304175
Under the Juvenile Court Law.
                                                            Los Angeles County
LOS ANGELES COUNTY                                          Super. Ct. No.
DEPARTMENT OF CHILDREN                                      18CCJP06239A
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

T.T. et al.,

         Defendants and Appellants.

       APPEALS from an order of the Superior Court of
Los Angeles County. Stephen C. Marpet, Judge Pro Tempore
of the Juvenile Court. Affirmed.
      Mitchell Keiter, under appointment by the Court of Appeal,
for Defendant and Appellant T.T.
     Lori Siegel, under appointment by the Court of Appeal, for
Defendant and Appellant M.A.
      Mary C. Wickham, County Counsel, Kim Nemoy, Acting
Assistant County Counsel, Sally Son, Deputy County Counsel,
for Plaintiff and Respondent.
                    _________________________

                        INTRODUCTION
       Mother and father separately appeal from the juvenile
court’s order terminating parental rights to their daughter
J.T. under section 366.26 of the Welfare and Institutions Code.1
Mother contends the juvenile court erred when it denied her a
contested hearing on the application of the beneficial parent-child
relationship exception to termination of parental rights. Father
contends that, if mother’s rights are reinstated, his should be,
too. Finding no prejudicial error, we affirm.
         FACTS AND PROCEDURAL BACKGROUND
1.     Events leading to dependency
       The family came to the attention of the Los Angeles
Department of Children and Family Services (DCFS) in
September 2018 when J.T. was born with a meconium drug
screen positive for opiates (mainly morphine) and amphetamines
(mainly methamphetamine). The baby was admitted to the
Neonatal Intensive Care Unit for drug withdrawal symptoms.
       Mother’s urine toxicology screen was positive for
methamphetamine and benzodiazepines. She admitted that she
took prescribed anti-anxiety medication days before giving birth.
Mother was diagnosed with generalized anxiety disorder and
panic disorders when she was 18. She said she had been addicted

1     All further statutory references are to the Welfare and
Institutions Code.




                                2
to prescription pills about eight or nine years ago, but never had
an addiction to heroin or methamphetamine. Mother denied
having used either drug “in several years.” She claimed her
positive drug test must have been from exposure to secondhand
methamphetamine smoke during a recent visit to a friend’s home.
She said she will do whatever is necessary to ensure her baby’s
safety.
        Father described his relationship with mother as “ ‘on and
off.’ ” He said he was aware mother had substance abuse issues
in the past, but based on what she told him, he assumed mother
was sober during the pregnancy. Father denied using any
substances himself.
        The family decided mother would move out of maternal
grandparents’ home, where she had been living, and the
maternal grandparents would help father to care for J.T. at
their home when the baby was discharged from the hospital.
        On September 27, 2018, DCFS filed a section 300 petition
on behalf of J.T. alleging she was born with a positive toxicology
screen due to mother’s drug use and that mother’s substance
abuse and mental and emotional problems endangered the child.
The petition also alleged father failed to protect J.T. from
mother’s substance abuse. The next day, the juvenile court
detained the child from parents and ordered monitored visitation.
J.T. was discharged from the hospital the next month, on
October 29, 2018, and placed with maternal grandparents.
        Mother visited J.T. almost every day during December
2018 and January 2019 at maternal grandparents’ home.
Maternal grandmother reported the visits were “ ‘going well.’ ”
        At the combined adjudication and disposition hearing on
February 13, 2019, the juvenile court sustained the petition as to




                                3
mother’s substance abuse and mental and emotional problems.
The court struck father from the petition, finding he was a non-
offending parent. The juvenile court declared J.T. a dependent of
the court, ordered she was suitably placed, and ordered parents
have monitored visits and receive family reunification services.
2.     Reunification period
       In March 2019, J.T.’s pediatrician reported having observed
“ ‘needle track marks [and] bruising going up [mother’s] arm’ ”
when mother alone brought J.T. to her six-month visit. That
same day, a DCFS social worker visited maternal grandparents’
home. Mother had a bedroom in the home. It was cluttered with
prescription pill bottles, small alcohol bottles, urine in a drug-
testing container, and other detritus.
       Maternal grandparents and mother denied that mother
was living in the home. Mother spent the entire day there,
as she had nowhere to live, but said she did not stay the night.
Concerned that maternal grandparents were allowing mother
to reside in their home and not setting “appropriate boundaries”
between J.T. and mother, the next day DCFS placed J.T. with
mother’s brother and his wife.
       Besides the contact with the social worker during the visit
to maternal grandparents’ home in March, mother had not made
herself available to DCFS between February and early April 2019
and had not made any progress in her court ordered services.
Mother finally contacted DCFS in April 2019 and enrolled in
an inpatient substance abuse program. Mother began visiting
with J.T. at the inpatient facility once or twice weekly. Maternal
uncle and aunt supervised the visits. As to one of the visits
in April, they said it “went well” and that mother fed and
changed J.T.




                                4
       At the end of May 2019, the DCFS social worker met with
mother and staff from the substance abuse program to discuss
mother’s visits with J.T. The program was concerned about
relative caregivers jointly supervising mother’s visits and
bringing their infant son to the visits. It asked that only one
monitor be present. Because the caregivers were not comfortable
monitoring mother’s visits with J.T. individually, DCFS began
monitoring the visits. Maternal uncle and aunt reported the
visits they monitored during this time “went well.” The DCFS
social worker who began monitoring the visits said mother
provided “appropriate care” to J.T. In a later report, DCFS added
more details about one of those visits. It reported that during
a May 2019 visit mother was “very affectionate” with J.T., she
spread out a clean blanket for J.T., changed J.T.’s diaper, fed J.T.
in the chair she provided, and allowed J.T. to crawl. The social
worker said J.T. focused on mother when the social worker
held the child while mother cleaned up, indicating J.T. “ ‘was
attaching’ ” to mother. Mother also said her visits with J.T. had
been “going well,” and that she wanted to visit J.T. more often.
       In June 2019, mother discharged herself from the program
before completing it. Mother’s program could not provide her
with the additional mental health services she needed and was
in the process of transferring her to an inpatient dual diagnosis
substance abuse program when she discharged herself. Mother
had been “doing pretty good” in the program—she tested negative
for drugs, attended 12-step meetings, and completed a parenting
class. However, mother struggled with anxiety and “manic-type
symptoms.”
       After mother left her inpatient program, maternal uncle
and aunt resumed monitoring her visits with J.T. Mother also




                                 5
had regular video calls with J.T. when J.T. was with her relative
caregivers on a five-week family vacation.
       Mother moved into a sober living home on June 27, 2019.
She continued random drug testing there and obtained a sponsor
to work with her on progressing through the 12-step program.
The home’s manager said mother was attending 12-step meetings
four to six times per week.
       In its status review report filed August 2, 2019, DCFS
described mother as in partial compliance with her court ordered
services. Mother needed to enroll in a new substance abuse
program, to begin working on her 12-step program with her new
sponsor, and to address her mental health issues by enrolling
in counseling and completing a psychiatric evaluation.
       DCFS was unable to reach father until June 2019. Father
had not visited J.T.
       DCFS filed an interim review report on October 3, 2019.
It noted mother continued to test negative for drugs and alcohol
and consistently participated in her outpatient program and 12-
step meetings. She also had completed a psychiatric evaluation
in late August 2019. The psychiatrist stated mother was in the
early phase of recovery from severe heroin dependency and was
at high risk of relapse given her long history of abuse and recent
recovery. Nevertheless, the psychiatrist was confident if mother
stayed active in her recovery and abstained from all substance
abuse that she would be able to care for J.T. He recommended
that she remain in a monitoring program for two years. Mother
began attending weekly individual counseling sessions in
September 2019.
       During this time, mother had two-hour visits with J.T.
twice a week. In September 2019, maternal uncle and aunt




                                6
complained to the DCFS social worker that mother was late for
her visits and often appeared to be distracted by her phone while
visiting J.T., including taking pictures of J.T. Maternal aunt said
mother had gotten better about being on the phone, however, and
offered to take pictures of J.T. for her. The relative caregivers
reported that mother sometimes made inappropriate statements
to J.T. about the case, although they knew J.T. was not old
enough to understand.
       Maternal uncle and aunt also expressed concern over
mother’s anger. They described mother as unable to rationally
and calmly discuss issues they raised with her. They said she
engaged in manic-like behavior, bombarded maternal aunt with
text messages, and, after becoming angry about her visitation
with J.T. for the child’s first birthday, told maternal grandmother
she wanted to punch maternal uncle.
       Mother denied these accusations, but admitted she
sometimes was late to visits because she relied on maternal
grandmother to drive her there. She also said she was just
taking pictures with her phone. On October 2, 2019, after
discussing the issue with all parties, DCFS liberalized mother’s
visits with J.T. to unmonitored, but still at the relative
caregivers’ home.
       The next day, however, mother’s sober living facility
informed DCFS that mother had tested positive for “Kratom”
and had been discharged. Kratom, an herbal product that
“creates a general feeling of well-being for the user” and can
cause mood swings, is not illegal, but mother was aware the




                                7
facility prohibited its use.2 The facility’s manager was concerned
about mother having unmonitored contact with J.T. due to
her display of manic-like symptoms, which could have been
exacerbated by her use of Kratom.
       On October 3, 2019, before mother had any unmonitored
visits, the juvenile court ordered mother’s visits revert to
monitored. It convened the continued, contested six-month
review hearing on October 16, 2019. DCFS presented its reports
from August 14, October 3, and October 16, 2019, as well as its
delivered service log for the period from February to October
2019. The log, filed the day of the hearing, included notes
on visitation. Mother testified at the hearing and presented
evidence of her participation in court ordered services and recent
negative drug test results. After hearing mother’s testimony
and reviewing the evidence, the juvenile court terminated
parents’ family reunification services and set a section 366.26
permanent planning hearing.
3.     Permanency planning period and section 366.26
       hearing
       Maternal uncle and aunt were “eager” to adopt J.T. DCFS
noted J.T. had “thrived” in their care since being placed with
them in late March 2019. DCFS reported that J.T. “is currently
very attached to her caregiver[s]” and “has developed a close,

2      DCFS’s research on Kratom revealed it provides
stimulation at low doses and opioid-like depressant and euphoric
effects at higher doses. It “is well known to be addictive.
Withdrawal effects are similar to narcotic withdrawal and
drug-seeking behaviors have been observed.” Its “primary
psychoactive component . . . is many times more potent than
Morphine.”




                                8
positive relationship with her caregivers, who maintain a safe
and stable environment for the child.” J.T.’s caregivers were
providing appropriate care and meeting her needs. J.T. had
become prone to screaming tantrums, but she would stop when
maternal aunt and uncle redirected or distracted her.
       During this period, mother continued to have monitored
visits with J.T. twice a week at maternal uncle and aunt’s home.
On October 31, 2019, the relative caregivers told DCFS that
mother’s visits had been “ ‘going pretty well.’ ” Mother also had
been finding her own transportation to visits so that she could
arrive on time, and in turn had been having more positive visits.
As of late December 2019, mother’s visits continued to be “going
well.” Nevertheless, DCFS concluded mother’s visits “are poor
in quality as she does not assume the parental figure.”
       On February 11, 2020, the juvenile court convened the
section 366.26 hearing. Father attended the hearing, but mother
did not. She had transportation issues. On mother’s behalf,
counsel asked the court to set the matter for contest. In response
to the juvenile court’s request for an offer of proof, mother’s
attorney stated, “Mother has been visiting consistently with
the minor since the last hearing. The report does reflect that
these visits are going well and there’s attachments between
the mother and the child. I would request to set a contest
under ([c])(1)(B)([i]).” The court responded, “Well, based upon
the reports before the court, mother’s visits have been sketchy
and not consistent and only monitored.” It then denied the
request for a hearing. The juvenile court found J.T. adoptable
by clear and convincing evidence and terminated parental rights,
having found no exception to adoption applied.




                                9
                           DISCUSSION
       Mother does not contest the juvenile court’s finding itself
that an exception to adoption did not apply. Rather, she contends
the juvenile court committed reversible error when it denied her
request for a contested hearing on her bond with J.T., i.e., the
application of the beneficial parent-child relationship exception
to adoption under section 366.26, subdivision (c)(1)(B)(i). Father
does not assert an independent basis for reversing the order
terminating his parental rights. He argues the order should
be reversed if mother’s rights are reinstated, as J.T. cannot be
adopted unless both parents’ rights are terminated.3
1.     The right to present evidence at a section 366.26
       hearing
       “ ‘The selection and implementation hearing under section
366.26 takes place after the juvenile court finds that the parents
are unfit and the child cannot be returned to them.’ ” (In re
Grace P. (2017) 8 Cal.App.5th 605, 611 (Grace P.).) If, as here,
the parents have failed to reunify with their child and the
juvenile court has found the child likely to be adopted, “the
burden shifts to the parents to show exceptional circumstances
exist such that termination [of their parental rights] would be
detrimental to the child.” (Ibid.) The beneficial parent-child
relationship exception is one such circumstance. For the
exception to apply, parents must show they “have maintained
regular visitation and contact with the child and the child would


3      We note father does not have an independent basis
to appeal the termination of his parental rights as he did not
visit J.T.




                                10
benefit from continuing the relationship.” (§ 366.26, subd.
(c)(1)(B)(i).)
        “A parent has a right to due process at a section 366.26
hearing resulting in the termination of parental rights, which
includes a meaningful opportunity to be heard, present evidence,
and confront witnesses.” (Grace P., supra, 8 Cal.App.5th at
p. 612.) Parents may thus request a contested hearing to
present evidence supporting their contention that an exception
to the termination of parental rights applies. (Id. at p. 611.)
Nevertheless, “ ‘due process does not require a court to hold a
contested hearing if it is not convinced the parent will present
relevant evidence on the issue he or she seeks to contest.’
[Citation.] ‘The trial court can therefore exercise its power to
request an offer of proof to clearly identify the contested issue(s)
so it can determine whether a parent’s representation is
sufficient to warrant a hearing involving presentation of
evidence and confrontation and cross-examination of witnesses.’
[Citation.] The parent’s offer of proof ‘must be specific, setting
forth the actual evidence to be produced, not merely the facts
or issues to be addressed and argued.’ ” (Id. at p. 612; see also
In re Tamika T. (2002) 97 Cal.App.4th 1114, 1122 (Tamika T.)
[due process does not require a contested hearing if the parent
does not proffer “relevant evidence of significant probative value”
to the issue parent seeks to contest].)
       We review the juvenile court’s denial of a contested hearing
for abuse of discretion. (Grace P., supra, 8 Cal.App.5th at p. 611.)
We will reverse an order where the court has abused its
discretion only if the abuse of discretion was prejudicial and
resulted in a miscarriage of justice. (Cal. Const., art. VI, § 13;
Code Civ. Proc., § 475.)




                                11
2.     Mother’s offer of proof was insufficient
       A parent seeking to prevent termination of his or her
parental rights under the beneficial parent-child relationship
exception must satisfy a two-prong test. (Grace P., supra,
8 Cal.App.5th at p. 612.) The first prong requires the parent to
demonstrate that he or she has maintained regular contact with
the child—a quantitative and relatively straightforward element.
(Ibid.) The second prong requires the parent to demonstrate
there is a sufficiently strong bond between the parent and child
such that the child would suffer detriment from the termination
of the parent’s rights. (Ibid.) In other words, the parent-child
relationship must “ ‘ “promote[ ] the well-being of the child to
such a degree as to outweigh the well-being the child would gain
in a permanent home with new, adoptive parents.” ’ ” (In re
Marcelo B. (2012) 209 Cal.App.4th 635, 643.) Thus, “[a] biological
parent who has failed to reunify with an adoptable child may
not derail an adoption merely by showing the child would derive
some benefit from continuing a relationship maintained during
periods of visitation with the parent.” (In re Angel B. (2002)
97 Cal.App.4th 454, 466 (Angel B.).)
       The second prong “involves a qualitative, more nuanced
analysis, and cannot be assessed by merely looking at whether an
event, i.e. visitation, occurred.” (Grace P., supra, 8 Cal.App.5th
at pp. 613.) Rather, it “requires the court’s careful assessment
of the child’s relationship with the parent.” (Id. at p. 614.) In
Grace P., relied on by mother, this division concluded a juvenile
court abuses its discretion if it denies a contested hearing on the
beneficial parent-child relationship exception when a parent—
who has consistently visited his or her children—offers testimony
about “the quality of their parent-child relationship and possible




                                12
resulting detriment that would be caused by its termination.”
(Id. at pp. 608-609.) As we will discuss, mother’s offer of proof
is distinguishable from that offered in Grace P.
       a.    Mother’s offer of proof was not sufficient
       Mother contends the juvenile court abused its discretion
when it based its denial of mother’s request for a contested
hearing on its unsupported description of mother’s visits with
J.T. as “sketchy and not consistent.”
       Mother argues the evidence warranted a hearing because
the DCFS reports showed mother consistently visited J.T. and
that those visits were positive, but DCFS failed to include the
monitors’ positive accounts of her visits in its contemporaneous
reports, delaying their presentation to the juvenile court until
much later in the proceedings. Specifically, mother asserts DCFS
did not include in its August 2019 report the social worker’s
description of mother’s May 31, 2019 visit, where J.T. appeared
to be tracking mother, showing she was attaching to her, and
certain positive visits reported by maternal grandparents and
maternal aunt and uncle. She argues a hearing was necessary
to allow her to question DCFS about its delay until 2020,
after reunification services had been terminated, in presenting
those positive accounts of her visits, as well as its contradictory
description of mother’s visits as “ ‘poor in quality’ ” when—except
for a period in September 2019—the monitors described her visits
with J.T. in positive terms.
       That mother may have had regular, positive visits with J.T.
did not require the juvenile court to grant her an evidentiary
hearing on the beneficial parent-child relationship exception,
however. In Grace P., we advised juvenile courts to “take caution
before denying a contested hearing on [the existence of a




                                13
beneficial parent-child relationship] when a parent has clearly
maintained regular contact with the child.” (Grace P., supra,
8 Cal.App.5th at p. 615.) But, contrary to mother’s implication,
Grace P. does not stand for the proposition that due process
requires an evidentiary hearing whenever a parent has
maintained consistent contact with the child. To warrant
a hearing, the parent’s offer of proof also must address “the
quality of their parent-child relationship and possible resulting
detriment that would be caused by its termination.” (Id. at
p. 609.) Mother’s offer did not.
       In Grace P., a father, who sought to invoke the beneficial
parent-child relationship exception, proposed to testify about
the quality of his weekly, monitored visits with his children, how
he parented them during their visits, and how they considered
him a parental figure. (Grace P., supra, 8 Cal.App.5th at p. 614.)
He asserted he could testify that: he talked to his young children
about school, brought them food, played with them, and
addressed their behavioral issues; he told the children he loved
them, and they returned the sentiment; and the children called
him alone “papa” and “ ‘perceive[d] him in a parental role.’ ” (Id.
at p. 610.) Because the father’s proposed evidence was probative
of the nature and quality of his relationship with his children and
the detriment they would suffer if the relationship were severed,
the juvenile court abused its discretion when it denied father
a hearing. (Id. at pp. 614-615.)
       In contrast, mother’s counsel stated mother had been
visiting consistently with J.T. since the last hearing and merely
referred to the DCFS reports as reflecting that the “visits are
going well and there’s attachment[ ] between the mother and the
child.” Thus, mother did not propose that she could testify about




                                14
her parenting of J.T. or the quality of their relationship.
Moreover, unlike the proposed testimony in Grace P., the
descriptions of mother’s visits in the DCFS reports already were
before the juvenile court. Nothing in counsel’s offer of proof
suggested mother could “expound on the details” reported by
DCFS. (Grace P., supra, 8 Cal.App.5th at p. 615 [noting inability
to conclude testimony would be duplicative of DCFS reports
where offer of proof indicated father and child would “expound
on the details of the relationship that has been positively . . .
documented by DCFS”].)
       In short, mother’s offer of proof provided no indication
that mother could testify to facts or produce other evidence
demonstrating J.T.’s bond with her was sufficiently strong so
as to outweigh the benefits the permanence and stability of
adoption would provide, or that she would be harmed by its
severance. (See In re Anthony B. (2015) 239 Cal.App.4th 389, 396
[issue is not whether a bond exists between parent and child
but “whether that relationship remained so significant and
compelling in [the child’s] life that the benefit of preserving it
outweighed the stability and benefits of adoption”].) As mother
did not identify evidence that would demonstrate she and J.T.
shared a beneficial parent-child relationship, the juvenile court
was not required to grant mother a hearing on the issue even if
the evidence demonstrated consistent visitation. (Tamika T.,
supra, 97 Cal.App.4th at p. 1122; Grace P., supra, 8 Cal.App.5th
at p. 612.)
       b.    The evidence before the juvenile court did not warrant
             a hearing
        Nor did the evidence already before the juvenile court
show mother capable of establishing the second prong of the




                                15
beneficial parent-child relationship exception. To satisfy her
burden of proof, mother had to show “more than frequent and
loving contact, an emotional bond with [J.T.], or pleasant visits.”
(In re Dakota H. (2005) 132 Cal.App.4th 212, 229.) Rather,
mother had to offer evidence that showed she “occupies a
parental role in [J.T.]’s life” (ibid.), creating a “substantial,
positive emotional attachment” between them such that J.T.
would be “greatly harmed” if their parent-child relationship were
severed. (Angel B., supra, 97 Cal.App.4th at p. 466.) In assessing
the beneficial nature of the relationship, the juvenile court
must consider “numerous variables, including but not limited to:
(1) the age of the child, (2) the portion of the child’s life spent in
the parent’s custody, (3) the ‘ “positive” ’ or ‘ “negative” ’ effect of
interaction between parent and child, and (4) the child’s unique
needs.” (Grace P., supra, 8 Cal.App.5th at p. 613.)
       The record shows mother fed and changed J.T., set out
a clean blanket for her, provided J.T. with a feeding chair,
and showed her affection. The monitors reported that most of
mother’s visits with J.T. “went well,” and, during one visit in May
2019, the social worker reported J.T. watched mother, indicating
she was “attaching” to her. Mother argues this evidence proves
that, contrary to the DCFS report, she acted in a parental role.
Mother may have engaged in some parenting activities, but this
evidence does not demonstrate a significant parent-child bond
existed between J.T. and mother at the time of the section 366.26
hearing or that J.T. perceived mother in a parental role. For
example, mother neither presented nor proposed to present
evidence that J.T. sought mother for comfort or that J.T. was
upset when her visits with mother ended.




                                  16
       At the time of the February 2020 hearing, J.T. was about
17 months old. She had been cared for by maternal uncle and
aunt for the majority of her young life, since she was about six
months old. Mother, on the other hand, never truly had custody
of J.T.—the baby was hospitalized at birth for drug withdrawal
symptoms and placed with maternal grandparents upon her
release from the hospital in late October 2018.
       The evidence before the juvenile court showed it was
maternal uncle and aunt to whom J.T. had bonded and who met
J.T.’s needs. They calmed J.T. during her inexplicable tantrums,
packed her bag for a visit with mother, and noted her milestones.
After five months in their care, J.T. was “very relaxed and
happy in [their] presence.” She smiled and looked up at them
frequently. Before the section 366.26 hearing, the DCFS social
worker observed J.T. and her caregivers to “have a strong,
positive, and loving bond.” The section 366.26 report described
J.T. as “very attached” to her caregivers and having “developed
a close, positive relationship” with them. She had “thrived in
their care.” Maternal uncle and aunt were “eager to adopt and
to have the opportunity to raise [J.T.] as their own daughter.”
They wanted to provide J.T. “a permanent, nurturing home.”
       J.T. may have had positive visits with mother and
demonstrated some attachment to her during the May 2019 visit,
but the evidence did not show J.T. had developed a sufficiently
strong emotional bond with mother such that its severance
would be detrimental to the toddler. (See In re C.F. (2011) 193
Cal.App.4th 549, 558-559 [parent must do more than show child
“derives some measure of benefit from maintaining parental
contact” to establish beneficial parent-child relationship
exception].) Accordingly, the juvenile court did not abuse its




                               17
discretion when it denied mother an evidentiary hearing before
terminating her parental rights, as mother did not present a
prima facie case that the beneficial parent-child relationship
exception applied. (Grace P., supra, 8 Cal.App.5th at pp. 613,
615.)
       Due process also does not require a contested hearing to
allow mother to cross-examine DCFS about its tardy presentation
of some of the positive reports of her visits with J.T., or its
assessment of the quality of those visits. All of the positive
accounts mother cites in her brief had been filed with the court
before it terminated her parental rights. Indeed, the log
containing both the social worker’s positive description of
mother’s May 31, 2019 visit, on which she relies so heavily, and
the relative caregivers’ positive statement as to the April 2019
visit, was filed with the juvenile court on October 16, 2019. The
court thus was privy to those statements the day it terminated
mother’s reunification services and well before the February 2020
hearing.4
       Moreover, although the August 14, 2019 DCFS report did
not include the details of the above positively reported visits or
maternal grandmother’s positive description of mother’s earlier
visits, that report noted (1) mother visited J.T. almost daily
when J.T. was in maternal grandparents’ care, and maternal
grandmother stated those visits “went well,” (2) the social worker
observed mother “provided appropriate care” for J.T. during
visits, and (3) maternal uncle and aunt stated that the visits


4    DCFS included all of the positive visitation accounts
mother describes in its section 366.26 report.




                               18
they had monitored “went well.” Accordingly, even if the juvenile
court did not read the log the day it was filed as mother surmises,
the court was informed well before it terminated reunification
services on October 16, 2019, that mother’s visits with J.T. had
been positive. Given mother proposes no new details to add
about her visits, her cross-examination of DCFS about the timing
of its release of those accounts or its interpretation of them
would not result in new evidence probative of the quality of
her relationship with J.T.
3.     Any error was not prejudicial
       Mother argues the juvenile court based its decision on an
“invalid conclusion” requiring reversal because the DCFS reports
show mother regularly visited J.T., and the monitors described
the visits as primarily positive.
       She cites to In re Carmaleta B. (1978) 21 Cal.3d 482, 495-
496 (Carmaleta B.), for the proposition that we must remand
a matter to the juvenile court to redetermine an issue when some
of the grounds for its decision have been found to be supported
and other grounds unsupported. We do not agree. “The
reviewing court may affirm a juvenile court judgment if the
evidence supports the decision on any one of several grounds.”
(In re Jonathan B. (1992) 5 Cal.App.4th 873, 875 (Jonathan B.)
[refusing to read Carmaleta B. to require reversal if one or more
findings is unsupported by substantial evidence].)5 “ ‘[A] ruling


5     Moreover, the facts in Carmaleta B. are distinguishable.
Under the statute applicable there, the trial court was required
to make a finding of detriment before it could free children from
their parents’ custody. One of the grounds for its finding of
detriment was not supported as to any of the children, and the




                                19
or decision, itself correct in law, will not be disturbed on appeal
merely because given for a wrong reason. If right upon any
theory of the law applicable to the case, it must be sustained
regardless of the considerations which may have moved the
trial court to its conclusion.’ ” (D’Amico v. Board of Medical
Examiners (1974) 11 Cal.3d 1, 19.) “We will not reverse for error
unless it appears reasonably probable that, absent the error,
the appellant would have obtained a more favorable result.”
(Jonathan B., at p. 876.)
       As we discussed, mother’s offer of proof to the juvenile court
did not demonstrate she could present probative evidence of a
sufficiently strong parent-child bond to satisfy the exception.
Therefore, even if the juvenile court had concluded mother
consistently visited J.T., its decision to deny mother a hearing
would not have been an abuse of discretion and is supported
by the evidence. Any error by the juvenile court in describing
mother’s visits as inconsistent thus did not prejudice mother.
       Moreover, the juvenile court’s reasoning was not invalid.
Mother had only monitored visits with J.T., as recognized by
the court. DCFS liberalized them to unmonitored, but the
liberalization had to be immediately rescinded due to mother’s
conduct. After mother tested positive for the opiate-like herb
Kratom—legal, but banned by her sober living facility—the

second ground was not supported as to one of the five children.
Because the court may have decided the issue differently if it had
not made the erroneous finding, the Court remanded the matter
for redetermination. (Carmaleta B., supra, 21 Cal.3d at pp. 495-
496; Jonathan B., supra, 5 Cal.App.4th at p. 876 [describing facts
of Carmaleta B.].) Carmaleta B.’s analysis has been described
as a “ ‘ “harmless error” type analysis.’ ” (Jonathan B., at p. 876.)




                                 20
facility was concerned about mother having unmonitored contact
with J.T. due to mother’s subsequent manic-like behavior.
       And, as DCFS notes, the juvenile court’s description of
mother’s visits as “sketchy” could be attributed to evidence
before the court, despite evidence of positive visits. Mother
was described as “ ‘not all there’ ” when she visited J.T. at
the hospital; she defied the court’s initial orders by having
unmonitored visits with J.T. at maternal grandparents’ home,
and her room at their house was in a state not appropriate for
caring for an infant; maternal aunt and uncle reported mother
was late to visits and on her phone and, at one point, had
concerns about her anger; and, as we said, mother’s Kratom use
and subsequent mood swings prevented her from engaging in
unmonitored visits with J.T.
       In sum, because mother’s offer of proof did not raise a
viable issue as to the application of the beneficial parent-child
relationship exception, the juvenile court did not abuse its
discretion when it denied mother a contested hearing.




                               21
                           DISPOSITION
     We affirm the juvenile court’s February 11, 2020 order
terminating parental rights.

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                   EGERTON, J.

We concur:




             EDMON, P. J.




             LAVIN, J.




                              22